Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 08/01/2022.
Claims 1, 4-6, 10-11, 13-14, 16, 18 and 19 have been amended.	
Claim 21 has been added.
Claims 1-21 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,824,697. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17070621
Patent US 10824697
Claim 1:
A system, comprising: one or more hardware processors; and a non-transitory memory, the non-transitory memory storing computer-readable instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: 

determining whether an event associated with a virtual container of a plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container, wherein the virtual container of the plurality of virtual containers is configured to run a corresponding set of images to a licensed software application; 

in response to the event being determined to be the create event, determining whether the set of images associated with the virtual container are known or unknown; and 

in response to the set of images associated with the virtual container being determined to be known, creating a virtual container record comprising an image ID, a container ID, an indication of an action associated with the event, an indication of a time the action occurred, an indication of a mapped component associated with the licensed software application, or a license quantity limit associated with the licensed software application, or any combination thereof.
Claim 1:
A computer-implemented method for detecting and tracking a plurality of virtual containers, the computer-implemented method comprising: 

determining, via a processing device, whether an event associated with a virtual container of the plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container, wherein each virtual container of the plurality of virtual containers is configured to run a corresponding set of images, wherein each image of the corresponding set of images is derived from a base image so as to be related in a hierarchical tree; 

in response to the event being determined to be the create event, determining, via the processing device, whether a set of images associated with the virtual container are known or unknown; and 

in response to the set of images associated with the virtual container being determined to be known, creating, via the processing device, a virtual container record by inserting an image ID and a container ID of the created virtual container record into a container event database.
Claim 11:
A computer-implemented method, comprising: 

determining, via a processing device, whether an event associated with a virtual container of a plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container, wherein the virtual container of the plurality of virtual containers is configured to run a corresponding set of images corresponding to a licensed software application; 

in response to the event being determined to be the create event, determining, via the processing device, whether the set of images associated with the virtual container are known; and 

in response to the set of images associated with the virtual container being determined to be known, creating, via the processing device, a virtual container record comprising an image ID, a container ID, an indication of an action associated with the event, an indication of a time the action occurred, an indication of a mapped component associated with the licensed software application, or a license quantity limit associated with the licensed software application, or any combination thereof.
Claim 11:
A system for detecting and tracking a plurality of virtual containers, the system comprising: 

a processor in communication with one or more memory devices, wherein the processor is configured to: 

determine whether an event associated with a virtual container of the plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container, wherein each virtual container of the plurality of virtual containers is configured to run a corresponding set of images, wherein each image of the corresponding set of images is derived from a base image so as to be related in a hierarchical tree; 

in response to the event being determined to be the create event, determine whether a set of images associated with the virtual container are known or unknown; 

in response to the set of images associated with the virtual container being determined to be known, create a virtual container record by inserting an image ID and a container ID of the created virtual container record into a container event database; 

in response to the set of images associated with the virtual container being determined to be unknown, look up the unknown set of images in the container event database; and in response to the event being determined to be the destroy event, remove the image ID and the container ID of the destroy event associated with the virtual container from the container event database.
Claim 16:
A non-transitory computer-readable medium comprising computer- readable code, that when executed by one or more processors, causes the one or more processors to perform operations comprising: 

determining whether an event associated with a virtual container of a plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container, wherein the virtual container of the plurality of virtual containers is configured to run a corresponding set of images corresponding to a licensed software application; 

in response to the event being determined to be the create event, determining whether the set of images associated with the virtual container are known; and 

in response to the set of images associated with the virtual container being determined to be known, creating a virtual container record comprising an image ID, a container ID, an indication of an action associated with the event, an indication of a time the action occurred, an indication of a mapped component associated with the licensed software application, or a license quantity limit associated with the licensed software application, or any combination thereof.
Claim 15:
A computer program product for detecting and tracking a plurality of virtual containers, the computer program product comprising: 

a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit to cause the processing circuit to: 

determine whether an event associated with a virtual container of the plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container, wherein each virtual container of the plurality of virtual containers is configured to run a corresponding set of images, wherein each image of the corresponding set of images is derived from a base image so as to be related in a hierarchical tree; 

in response to the event being determined to be the create event, determine whether a set of images associated with the virtual container are known or unknown; 

in response to the set of images associated with the virtual container being determined to be known, create a virtual container record by inserting an image ID and a container ID of the created virtual container record into a container event database; in response to the set of images associated with the virtual container being determined to be unknown, look up the unknown set of images in the container event database; and 

in response to the event being determined to be the destroy event, remove the image ID and the container ID of the destroy event associated with the virtual container from the container event database.
Claim 21:
A system, comprising: 

one or more hardware processors; and 

a non-transitory memory, the non-transitory memory storing computer-readable instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: 

determining whether an event associated with a virtual container of a plurality of virtual containers is a destroy event indicative of a removal of the virtual container, wherein the virtual container of the plurality of virtual containers is configured to run a set of images corresponding to a licensed software application; and 

in response to the event being determined to be the destroy event, removing an image ID and a container ID of the destroy event associated with the virtual container from a container event database





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
10/18/2022

/HUNG D LE/Primary Examiner, Art Unit 2161